DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	Claim 31 drawn to a method for generating an indicator used to adjust a next feed cycle, which is classified in 116/201 or 382/110 or G06T 2207/30108, 2210/00. Applicant elected without traverse of invention I, claims 1-13, a feed control system, in the reply filed on 4/5/2021, which is independent or distinct, each from the other because inventions I and claim 31 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process claim 31 as claimed can be practiced by another and materially different apparatus. For example, Horton et al. (US 20170086429 A1) teaches a method for generating an indicator used to adjust a next feed cycle that is practiced by another and material different apparatus (see para. 0026-0028, 0032, 0035, 0040-0044, all of which discuss some sort of indicator to adjust the next feed cycle using images and information obtained from the feeding trough). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 have been withdrawn from 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13,25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “that are positioned between the container and the device and thereby interfere with collecting information related to feed quantity level” is not described in the original specification. Nowhere is there any mentioning of interference or location or position of the unit for detecting or motion sensor. Para. 0024 discusses unit 108 very briefly without any description of how it is mounted or positioned so as to interfere with collecting information related to feed quantity level. In addition, in 
For new claim 25, the limitation of “which partially block feed level images in the trough” ” is not described in the original specification. Nowhere is there any mentioning of partially blocking of feed level images in the specification. Thus, this limitation appears to be lack in description and is a new matter issue. 
All other claims depending on claims 1 & 25 are also rejected the same.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13,25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the container is appeared to be recited as part of the functional recitation in the preamble, “for generating an indicator used to adjust future feeding introduced to a container”. However, in lines 9-10, it appears that applicant is positively stating that the unit is positioned between the container and the device. Thus, the scope of the claim is inconsistent because it is unclear if applicant is positively claiming the container or only functionally claiming the container. 
For claim 25, line 4, the limitation of “the unit” is unclear as to which unit, the analysis unit or the detection unit? In line 6, the limitation of “the unit” is unclear as to which unit. In line 7, the limitation of “the feed level” lacks prior antecedent basis, and the limitation of “in the trough” is unclear because the trough was only functionally recited in line 4 but appears to be positively claimed in line 7 because of “a device…collects images of the feed level in the trough”. In line 8, the limitation of “feed level” is unclear because is this feed level the same as the feed level in line 7 or another feed level? In line 9, the limitation of “animals” is unclear because are these animals the same as the animals claimed in line 4 or different set of animals? In lines 8-9, the limitation of “the images include feed level and animals, which partially block feed level images in the trough” is unclear because “which” does not referred to a particular object or element. 
For claim 26, the limitation of “adjusting the composition” appears to be a step in a method claim, which is unclear because applicant is claiming an apparatus claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8,9,11,12,25,27,30 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes (US 20190021292 A1) in view of Atwater et al. (US 20190340440 A1) and Saito et al. (US 20200090627 A1).
For claim 1, Hayes teaches a feed control system for generating an indicator used to adjust future feeding introduced to a container, the feed control system comprises: 
a processing system (104); 
a database (para. 0028) in communication with the processing system; 
a device (107) for collecting information during a feeding event and related to feed quantity level in the container, the device is in communication with the processing system (para. 0014,0019, “food remaining counts”); and 
a unit for detecting the presence of animals, the unit is in communication with the device (para. 0016, the motion detection algorithms to detect “how violently the fish are feeding”); 
wherein the device collects information about the feed quantity level as animals access the container and consume the feed (para. 0014,0019), 
wherein the system processor receives the collected information as input from the device (para. 0014,0017,0022, the model can be the baseline and/or the HOG,SVM), 
wherein the system processor analyzes the collected information using a model (para. 0014,0017,0022, the model can be the baseline and/or the HOG,SVM) to determine a near match to the collected information from the device to identify 
However, Hayes is silent about the unit for detecting the presence of animals that are positioned between the container and the device and thereby interfere with collecting information related to feed quantity level; wherein the unit signals the device when animals are present at the container; the model that uses synthetic information to determine a near match to the collected information from the device to identify appropriate indicators from which the indicator is generated that is used to adjust future feeding cycles. 
Atwater et al. teach a feed control system comprising a unit (para. 0033,0107, 0109, the motion sensor) for detecting the presence of animals that are positioned between the container and the device and thereby interfere with collecting information related to feed quantity level (functional recitation which can possibly happened in Atwater et al. because the animals can be in various locations depending on the animals; also, applicant is claiming an entity that may or may not exist because the animals can be in various location around the container so there is no guarantee that the animal would block or interfere with the collection of information); wherein the unit signals the device when animals are present at the container (all parts signals or in communication to each other, the device can be the camera system 112 or the computer/processor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a unit for detecting as taught by Atwater et al. in the system of Hayes, in order to detect the fish’s motion around the feeding device to see if the fish is eating the food.

For claim 2, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the unit is a motion sensor (as taught by Atwater et al.).  
	For claim 3, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the device is a video camera and the collected information is a video (para. 0019,0020,0022 of Hayes).  
For claim 4, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the device is a camera and the collected information is at least one image (para. 0016,0017, 0019, 0022 of Hayes).  

	For claim 6, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the indicator represents feed quantity remaining at the end of a feeding cycle (para. 0014,0016,0022, 0023 of Hayes, “uneaten food”).  
	For claim 8, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the indicator is used to adjust future feed schedule (para. 0017,0018,0021 of Hayes).  
	For claim 9, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the indicator includes duration of the feeding cycle (para. 0017, 0018 of Hayes).  
	For claim 11, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein an analysis model (para. 0016-0022,0028 of Hayes) compares input from the device to a plurality of feed quantity level images to identify a match between the input from the device and at least one container food quantity level image selected from the plurality of container food quantity level images (implied in Hayes because in these paragraphs, Hayes explained that there are a plurality of feed quantity level images mages taken, analyzed and compare with a baseline to find a match so as to adjust feed quantity level for future feedings).   

 	For claim 25, Hayes teaches a system for generating an indicator used to adjust future feed quantity, the system comprising: 
an analysis unit (104); 
a detection unit (para. 0016, the motion detection algorithms to detect “how violently the fish are feeding”), the unit generates a signal when animals are present; and 
a device (107) in communication with the unit and the analysis unit, the device receives the signal and collects images of the feed level in the trough over a period of time as feed is consumed by animals and the images include feed level and animals, which partially block feed level images in the trough (para. 0014,0019, “food remaining counts”; functional recitation which can possibly happened in Hayes that the animals can block the trough because the animals can be in various locations depending on the animals; also, applicant is claiming an entity that may or may not exist because the animals can be in various location around the container so there is no guarantee that the animal would block or interfere with the collection of information), 
wherein the device sends the images to the analysis unit and the analysis unit uses tagged stored images including actual image information to determine near 
However, Hayes is silent about the detection unit for detecting animals at a trough; and synthetic information. 
Atwater et al. teach a feed control system comprising a unit (para. 0033,0107, 0109, the motion sensor) for detecting the presence of animals that are positioned between the container and the device and thereby interfere with collecting information related to feed quantity level (functional recitation which can possibly happened in Atwater et al. because the animals can be in various locations depending on the animals; also, applicant is claiming an entity that may or may not exist because the animals can be in various location around the container so there is no guarantee that the animal would block or interfere with the collection of information); wherein the unit signals the device when animals are present at the container (all parts signals or in communication to each other, the device can be the camera system 112 or the computer/processor). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a unit for detecting as taught by Atwater et al. in the system of Hayes, in order to detect the fish’s motion around the feeding device to see if the fish is eating the food.
Saito et al. teach a feed control system comprising a model that uses synthetic information to determine a near match to the collected information from the device to 
For claim 27, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein the detection unit is a motion sensor (as taught by Atwater et al.).  
For claim 30, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above, and further teaches wherein a portion of the tagged stored images are synthetic images (as taught by Saito et al.).
Claims 7 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as modified by Atwater et al. and Saito et al. as applied to claim 1 above, and further in view of Pierce (US 8950361 B1).
For claim 7, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein the indicator is used to adjust future feed composition.

For claim 26, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein adjustment to the future feeding cycle includes adjusting the composition of the feed.  
	Pierce teaches a system for managing feed for fishery wherein Pierce discusses feed composition as one of an important factor that should be in consideration when feeding the fish in order to maintain the health of the animals (col. 23, lines 55-65, col. 24, lines 11-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the indicator of Hayes as modified by Atwater et al. and Saito et al. be used to adjust future feed composition as taught by Pierce, since feed composition is an important factor to consider in feed formulation and/or scheduling so as to maintain the animals’ health. 
Claims 10,13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes as modified by Atwater et al. and Saito et al. as applied to claim 1 above, and further in view of Halachmi et al. (US 20170118961 A1).
For claim 10, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein the indicator includes duration of time an animal spends feeding at the container.  
Halachmi et al. teach a feed control system comprising an indicator includes duration of time an animal spends feeding at the container  (para. 0036, “The present inventors have surprisingly found that time spent at a feeding trough”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include duration of time an animal spends feeding at the container as taught by Halachmi et al. for the indicator of Hayes as modified by Atwater et al. and Saito et al. in order to help monitor weight of the feeding trough for determining food intake, and hence, significantly reduces cost of food (para. 0036 of Halachmi et al.).
	For claim 13, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein the unit is a sensor, wherein the sensor detects and records a tracking signal for eachPage 3 of 6Attorney Docket. No.: PLS-001 USUS Application Serial Number: 16/231,283 Response to Restriction mailed 04 FEBRUARY 2021animal and provides a tracking output for each animal to the processing system, thereby indicating that the animal was feeding and in proximity to the container to estimate the feed quantity consumed by the animal.  
	In addition to the above, Halachmi et al. teach a sensor, wherein the sensor detects and records a tracking signal for eachPage 3 of 6Attorney Docket. No.: PLS-001 USUS Application Serial Number: 16/231,283 Response to Restriction mailed 04 FEBRUARY 2021animal and provides a tracking output for each animal to the processing system, thereby indicating that the animal was feeding and in proximity to the container to estimate the feed quantity consumed by the animal (para. 0046).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a sensor as taught by . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes as modified by Atwater et al. and Saito et al. as applied to claim 25 above, and further in view of Halachmi et al. (US 20170118961 A1).
 	For claim 28, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein the detection unit is a weight sensor in proximity to the trough.  
 	Halachmi et al. teach a system for monitoring food intake of animals comprising a a weight sensor in proximity to the trough (para. 0036, the scale). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	use a weight sensor as taught by Halachmi et al. in the detection unit of Hayes as modified by Atwater et al. and Saito et al. in order to monitor the weight of the trough to see how much feed is left therein (para. 0036 of Halachmi et al.).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes as modified by Atwater et al. and Saito et al. as applied to claim 25 above, and further in view of Berckmans et al. (US 20160050888 A1).
 	For claim 29, Hayes as modified by Atwater et al. and Saito et al. teaches the feed control system as described in the above but is silent about wherein the detection unit identifies vibration at the trough.  
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13,25-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.